345 Ill. App. 295 (1951)
102 N.E.2d 751
People of State of Illinois ex rel. Zada T. Templeton, Meryl Haberman, Maureen Lang and Jeannette Eppley, Appellants,
v.
Board of Education of Township High School, District Number 201, Cook County, Illinois et al., Appellees.
Gen. No. 45,301.
Illinois Appellate Court.
Opinion filed December 10, 1951.
Rehearing denied January 7, 1952.
Released for publication January 7, 1952.
John Ligtenberg, for appellants.
James C. Soper, and Richard F. McPartlin, Jr., for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.